Citation Nr: 1234030	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1981 to August 1992.  According to his DD-214, he had an additional 8 years and 11 months of prior active service.  
Procedural history

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which in part, denied the Veteran's service connection claim for hypertension.  The Veteran disagreed with the RO's determination, and he perfected an appeal as to this issue.  

In a December 2010 decision, the Board remanded the Veteran's hypertension claim for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claim in a November 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Issue no longer on appeal

The Board notes that it also remanded the Veteran's service-connection claim for arthritis in its December 2010 decision.  The RO has since granted the Veteran's arthritis claim, awarding service connection for residuals of a left Achilles tendon rupture, for degenerative joint disease of the right knee, and for residuals of a fracture of the right little finger in a November 2011 rating decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection]. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




REMAND

The Board regrets having to remand the Veteran's appeal a second time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In essence, the Veteran asserts that his current hypertension disability had its onset in, or is otherwise related to his period of active duty service.  Although the Veteran initially reported to VA that his hypertension "did not manifest itself" during his active service [see, e.g., the Veteran's March 2008 statement of claim, and his September 2008 notice of disagreement respectively], he has since reported to a May 2011 VA examiner that his hypertension did in fact begin during his military service, and that he took medications for his blood pressure during that service.   See the May 2011 VA examiner's report, pages 2 and 3.  

It is undisputed that the Veteran has a current hypertension disability.                   See the Veteran's July 27, 2006 Chronological Record of Medical Care [indicating a diagnosis of borderline high systemic hypertension]; see also the May 2011 VA examiner's report, page 4 [indicating a diagnosis of essential hypertension].  

The Veteran's service records include a diagnosis of "hypertension" and a blood pressure reading of 120/90 on a December 8, 1980 Electrocardiographic Record.  A subsequent in-service treatment report dated in February 1989 indicates an increased blood pressure reading of 140/90.  See the Veteran's February 22, 1989 Chronological Record of Medical Care.  However, the Veteran's May 1992 examination upon separation included a lower blood pressure reading of 118/78 and did not include a diagnosis of hypertension.  See the Veteran's May 11, 1992 Report of Medical Examination, page 2.

As of December 2010, the record included no medical opinion linking the Veteran's current hypertension disability to his active duty service, or ruling out any such connection. The Board accordingly remanded the Veteran's claim in December 2010 so that a VA examination and etiological opinion may be obtained.  
As noted above, upon review of the Veteran's claims folder and after examination of the Veteran, a May 2011 VA examiner diagnosed the Veteran with essential hypertension.  Pertinently however, the examiner opined against a relationship between the Veteran's current disability and his period of active duty service.  By way of rationale, the examiner acknowledged the Veteran's in-service diagnosis of hypertension in December 1980, as well as the corresponding 120/90 blood pressure reading, but determined based on a review of all the Veteran's service records that the Veteran actually had no hypertension disability in service.  The examiner listed a number of in-service blood pressure readings in his report dating from 1972 to 1992 and determined that "all available BP measurements from 1972-1992 [do] not fulfill hypertension criteria."  See the May 2011 VA examiner's report, pages 3 and 4.  

Unfortunately, in rendering this opinion, the VA examiner did not acknowledge or address the Veteran's above-referenced February 22, 1989 blood pressure reading of 140/90, which is suggestive of a possible hypertension disability.  See Dorland's Illustrated Medical Dictionary (31th ed. 2007) [defining hypertension as "high arterial blood pressure" and indicating that "various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic"].  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this connection, the Board believes that a new VA hypertension examination should be scheduled so that the current nature and etiology of the Veteran's hypertension disability can be adequately and fully addressed following a complete review of the record.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his hypertension disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO/AMC should then arrange for the Veteran to attend a VA hypertension examination.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  A complete history of the claimed disability should be elicited directly from the Veteran.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions in response to the following questions:  

a.)  Is it as likely as not (a 50 percent or 
higher degree of probability) that the Veteran has a current hypertension disability that had its onset during his period of active duty service?  In formulating this opinion, the examiner should specifically consider and comment upon the Veteran's in-service diagnosis of hypertension on December 8, 1980, his subsequent February 22, 1989 blood pressure reading of 140/90, and any other reading or finding in the Veteran's service records suggestive of in-service onset.  If the VA examiner finds that the Veteran did not actually have a hypertension disability during service, this finding should be made clear and should be supported with clinical reasons as to why this is the case.  

b.)  If the Veteran does not have a 
hypertension disability that had its onset in service, is it as likely as not that the Veteran has a hypertension disability diagnosed since that time that is otherwise related to his service, as per the provisions of 38 C.F.R. § 3.303(d)?  If the Veteran's current hypertension disability manifested within one year of discharge [i.e., between August 1992 and August 1993] this should also be made clear. 
	
A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record and readjudicate his hypertension service-connection claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


